IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00036-CR
 
Christopher Michael Parker,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 249th District Court
Johnson County, Texas
Trial Court No. F35431
 

MEMORANDUM  Opinion

 




      On ten years’ community supervision for
felony possession of a firearm, Appellant Christopher Michael Parker pled
“true” to six allegations in the State’s Motion to Revoke Community
Supervision.  Parker admitted that he tested positive for cocaine on May 5,
2004 and tested positive for marihuana on multiple occasions in May and June
2004 in violation of the conditions of his community supervision.  The trial
court revoked Parker’s community supervision and sentenced him to ten years in
prison.  Parker appeals, asserting that the evidence was insufficient to revoke
his probation.
      To overturn a revocation order, a defendant
must successfully challenge each finding on which the revocation is based.  Harris
v. State, 160 S.W.3d 621, 626 (Tex. App.—Waco 2005, pet. dism’d).  However,
a defendant cannot challenge a revocation finding on an allegation to which he
pled “true.”  Id. (citing Cole v. State, 578 S.W.2d 127,
128 (Tex. Crim. App. [Panel Op.] 1979)).  Once a plea of true is entered, the
sufficiency of the evidence may not be challenged.  Rincon v. State, 615
S.W.2d 746, 747 (Tex. Crim. App. 1981).
      Parker’s plea of “true” is sufficient to
support the revocation of his community supervision.  Cole, 578 S.W.2d
at 128.  Accordingly, we overrule his sole issue and affirm the judgment of the
trial court.
 
BILL VANCE
Justice
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Affirmed
Opinion
delivered and filed November 15, 2006
Do
not publish 
[CR25]